     I   Case 2:19-cv-02374-KJM-EFB Document 30 Filed 08/07/20 Page 1 of 1


 1
 2                                                                          FILED
 3                                                                              AUG O7 2020
                                                                       ..& eL!&lK, U.C, DISTRICT COU"T
 4                                                                     •ITERN DISTRICT OF CAUFOR,NW
                                                                       IY                           ~•
                                                                                   iiMYcteiiil
 5
 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11        GARRISON JONES,                                 No. 2:19-cv-2374-KJM-EFB PS
12                         Plaintiff,
13              v.                                        NOTICE OF ELECTION
14        VELOCITY TECHNOLOGY
          SOLUTIONS LLC; STEVE KLOEBLEN;
15        SUSAN HALTOPP; MICHAEL
          BALDWIN; SHANA COLEMAN;
16        VICKIE LEROUX; J.C. ODOM; CHAD
          CARLSON; and CHRIS HELLER,
17
                           Defendants.
18

19
               In accordance with the court's Screening Order, plaintiff hereby elects to:
20

21              (1)  ~    proceed only with the (a) FMLA interference claim predicated on the
         termination ~ employment against defendant Velocity.
22
                      OR
23
               (2)            delay serving any defendant and files a second amended complaint.
24

25

26
27

28
                                                         12
